Title: To Thomas Jefferson from Daniel L. Hylton, 17 May 1792
From: Hylton, Daniel L.
To: Jefferson, Thomas


          
            Dear Sir
            Richmond James River Virga. May 17th. 1792
          
          Inclos’d you have a Bill of Lading for thirty Hogsheads tobo. shipt on bd. the Linnet Capt. Wm. Walker Weymouth which I hope will arrive safe and to a good market. One of the hogsheads cou’d not be found by the inspectors in time for this Vessle and I wou’d not detain her for it. Mr. Randolph has left a Manifest with his Mercht. here during my absence for more tobo. then he mark’d of in the inspectors books; therefore youll fall short of a Hhd. or two more then mentiond. in my last letter. Mr. Banks has not enterd into writings for the Elk hill land yet and find from the advertisemt. no notice was taken in the life of the old woman for the 50 Acres, tho expect that will be no objictin. if there is none on the security (that I fear will be attended with difficulty at least such as I shall require). However the best shall be done in my power for you. Am in haste with every wish for yr. Happiness Yr. Fd. & St.,
          
            Danl. L. Hylton
          
        